Citation Nr: 0119895	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty in the Army from February 
1951 to February 1954, and from March 1954 to June 1955.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the appellant's claim of entitlement to 
service connection for lung cancer claimed as the result of 
inservice exposure to ionizing radiation.


REMAND

The appellant was scheduled for a Travel Board hearing before 
a Member of the Board in Montgomery on April 3, 2001.  The 
evidence of record indicates that the appellant failed to 
report at that time.  On April 16, 2001, the appellant 
informed the Board by letter that he had been unable to 
attend the hearing because of illness; he requested that his 
hearing be rescheduled.  

A motion for a new hearing date pursuant to 38 C.F.R. 
§ 20.704(d) may be granted if the Board finds that the 
appellant had good cause for his failure to appear at his 
scheduled Travel Board hearing and that he has submitted a 
written motion that requests the rescheduling of his hearing 
within 15 days of the originally scheduled hearing.  In July 
2001, a Member of the Board ruled on the appellant's timely 
motion for a new hearing date and found that the appellant 
had had good cause for his failure to appear at his scheduled 
Travel Board hearing.

In addition, it is crucial to note that there has been a 
recent significant change in the law involving notice and 
duty to assist provisions that could be applicable to the 
appellant's claim.  Because of this change in the law, the RO 
should review the case for compliance with any notice and 
duty to assist provisions contained in the new law that might 
be applicable to the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should first review the claims 
file and ensure that any notification 
requirements and/or development actions 
applicable to the appellant's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  

2.  Then the RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  The RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.  The appellant is advised that if 
he desires to withdraw the hearing 
request prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




